Title: From Thomas Jefferson to George Jefferson, 16 March 1802
From: Jefferson, Thomas
To: Jefferson, George


            Dear Sir
              Washington Mar. 16. 1802.
            Your’s of the 10th. is recieved, and I have desired mr Barnes to credit mr Short 130. D. as recieved from you, and to place them to my account: so I must desire you to debit mr Barnes & credit me the same sum, to save the risk of actual remittance. it will serve to cover my current calls with you.—I must get the favor of you to send a hogshead of molasses for me to Monticello before the season gets too warm. I hope by this time the cyder has been forwarded to you from Norfolk, and gone on, as the season for bottling is passing. we are sending hence, and also ordering from Philadelphia, some groceries, to be addressed to you & forwarded to Monticello without delay, as I shall be there for two or three weeks immediately after the rising of Congress, which I judge will be within a month from this time. accept my affectionate salutation.
            Th: Jefferson
          